          Case 1:20-cr-00189-AJN Document 28 Filed 06/05/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     6/5/2020



  United States,

                   –v–
                                                                      20-cr-189 (AJN)
  Kizzito Chukwujekwu,
                                                                          ORDER
                         Defendant.



ALISON J. NATHAN, District Judge:

        A sentencing in this matter is currently scheduled for July 21, 2020 at 3:00 P.M. Defense

counsel is ordered to provide the attached waiver form to Mr. Chukwujekwu and discuss its

contents with him. If Mr. Chukwujekwu, after reviewing the form and being advised of its

contents, wishes to waive his right to be physically present at the sentencing, he shall sign the

form and defense counsel shall provide the signed waiver to the Court no later than July 16,

2020.



        SO ORDERED.


 Dated: June 3, 2020
 New York, New York                         ____________________________________
                                                      ALISON J. NATHAN
                                                   United States District Judge




                                                                                                    1
              Case 1:20-cr-00189-AJN Document 28 Filed 06/05/20 Page 2 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                               WAIVER OF RIGHT TO BE PRESENT AT
                               -v-
                                                                               CRIMINAL PROCEEDING

Kizzito Chukwujekwu,
                                                                               20-cr-189 (AJN)
                                           Defendant.
-----------------------------------------------------------------X



____      Sentence

          I understand that I have a right to appear before a judge in a courtroom in the Southern District
          of New York at the time of my sentence and to speak directly in that courtroom to the judge who
          will sentence me. I am also aware that the public health emergency created by the COVID-19
          pandemic has interfered with travel and restricted access to the federal courthouse. I do not wish
          to wait until the end of this emergency to be sentenced. I have discussed these issues with my
          attorney and willingly give up my right to be present, at the time my sentence is imposed, in the
          courtroom with my attorney and the judge who will impose that sentence. By signing this
          document, I wish to advise the court that I willingly give up my right to appear in a courtroom in
          the Southern District of New York for my sentencing proceeding as well as my right to have my
          attorney next to me at the time of sentencing on the following conditions. I want my attorney to
          be able to participate in the proceeding and to be able to speak on my behalf at the proceeding.
          I also want the ability to speak privately with my attorney at any time during the proceeding if I
          wish to do so.


Date:                _________________________                       ____________________________
                     Print Name                                      Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my client,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form. I affirm that my client knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remotely.


Date:                __________________________                      _____________________________
                     Print Name                                      Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.


                                                                                                              2
            Case 1:20-cr-00189-AJN Document 28 Filed 06/05/20 Page 3 of 3




Date:          _________________________
               Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:




                                                                            3
